UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

OSEP DCL 21-01

August 24, 2021
Dear Special Education and Early Intervention Partners:
The U.S. Department of Education’s (Department) Office of Special Education and
Rehabilitative Services (OSERS) is committed to ensuring that infants and toddlers with
disabilities and their families, and children with disabilities, have successful early intervention
and educational experiences in the upcoming school year. Since March 2020, due to the
COVID-19 pandemic, we have all been challenged to provide services and supports to children
with disabilities in ways we could never anticipate. As a result, OSERS wants to emphasize the
importance of infant and toddlers with disabilities and their families receiving equitable access to
high-quality early intervention services and children with disabilities receiving special education
and related services in accordance with the Individuals with Disabilities Education Act (IDEA).
Infants and toddlers with disabilities and their families and children with disabilities were
disproportionately affected by the pandemic compared to their peers without disabilities. 1 Even
with the support of the special education and related services required by their individualized
education programs (IEPs), some children with disabilities experienced difficulty accessing the
general education curriculum in ways that could allow them to make meaningful progress.
Parents, educators, and related services providers responded to the unprecedented challenge of
the COVID-19 pandemic by finding new ways to collaborate so that the needs of children with
disabilities could continue to be met. Despite these efforts, some children with disabilities were
unable to progress toward achieving the functional and academic goals included in their IEPs.
Similarly, some infants and toddlers with disabilities and their families were unable to achieve
the expected outcomes described in their individualized family service plans (IFSPs).
Early on in the pandemic, OSERS issued Questions and Answers on Providing Services to
Children with Disabilities During the Coronavirus Disease 2019 Outbreak (March 12, 2020), and
a Supplemental Fact Sheet Addressing the Risk of COVID-19 in Preschool, Elementary, and
Secondary Schools While Serving Children with Disabilities (March 21, 2020). OSERS also
released a series of Questions and Answers documents from June 2020 through October 2020. In
the Questions and Answers on IDEA Part B Service Provision (September 28, 2020), OSERS
made clear that, for the 2020–2021 school year, no IDEA requirements were waived. OSERS
further clarified that, no matter what primary instructional delivery approach was chosen for that

1

This has been well documented. See for example: Special education amid pandemic poses challenges for Metro
Atlanta schools; How COVID-19 Has Affected Special Education Students; Behaviors in children with autism
spectrum disorder increased during COVID-19, experts say.

400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-2600
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competitiveness
by fostering educational excellence and ensuring equal access.

year, State educational agencies (SEAs) and local educational agencies (LEAs) remained
responsible for ensuring that a free appropriate public education (FAPE) was available to all
children with disabilities and implementing Part B requirements. Similarly, OSERS released
companion guidance regarding IDEA Part C provision of services (October 20, 2020) to clarify
that IDEA Part C requirements remained in effect, notwithstanding the pandemic. Likewise,
State lead agencies (LAs) for Part C and early intervention service (EIS) providers remained
responsible for ensuring the provision of early intervention services to infants and toddlers with
disabilities and their families and implementing Part C requirements.
Subsequently, OSERS has received multiple requests from a diverse group of stakeholders
asking that the Department clarify expectations and requirements for implementing IDEA in light
of the many challenges of the COVID-19 pandemic and as more schools and programs are
returning to in-person services. These inquiries address a range of topics, such as: meeting
timelines, ensuring implementation of initial evaluation and reevaluation procedures,
determining eligibility for special education and related services, and providing the full array of
special education and related services that children with disabilities need to receive FAPE.
Similarly, stakeholders have inquired about the implications of delayed evaluations and early
intervention services to infants and toddlers with disabilities and their families served under
IDEA Part C.
As a part of the Department’s Return to School Roadmap, OSERS will release IDEA guidance
documents in the coming weeks and months which focus on school reopening efforts and are
intended to support the full implementation of IDEA requirements by SEAs, LEAs, LAs, and
EIS providers. The Return to School Roadmap IDEA guidance documents are also intended to
provide useful information to parents of infants, toddlers, and children with disabilities. The
documents will focus on those topics most closely related to ensuring that, regardless of the
COVID-19 pandemic or the mode of instruction, children with disabilities receive FAPE, and
that infants and toddlers with disabilities and their families receive early intervention services.
Moving Forward: School Year 2021–2022 and Beyond
With the availability of vaccinations for all adults and for a growing number of children, the
influx of new Federal funds, especially the Elementary and Secondary School Emergency Relief
Fund made available by the American Rescue Plan Act of 2021 (ARP Act), and additional IDEA
Part B and Part C funds made available under Section 2014 of the ARP Act, the Department
expects that all LEAs will provide every student with the opportunity for full-time, in-person
learning for the 2021–2022 school year. The Department recognizes that some parents may have
specific health and safety concerns about sending their children back to in-person instruction
because of the perceived health risk to the student’s immediate family and to other household
members — even as parents are also concerned about their child missing the instructional and
social and emotional opportunities that come with in-person learning. 2 Therefore, reopening
schools safely is of utmost importance. SEAs and LEAs should put in place layered prevention
strategies including promoting vaccination and universal and correct mask-wearing in schools.

2

ED COVID-19 Handbook Volume 1: Strategies for Safely Reopening Elementary and Secondary Schools.

2

The Centers for Disease Control and Prevention (CDC) recommends that everyone in K through
12 schools wear a mask indoors, including teachers, staff, students, and visitors, regardless of
vaccination status. SEAs and LEAs may use ARP Act funds, as appropriate, to ensure the health
and safety of all students and teachers as part of the reopening efforts. OSERS encourages
families and educators to continue to review the Department’s and CDC’s websites for updated
guidance on ensuring the health and safety of all students and educators. 3
We recognize that SEAs, LEAs, LAs, and EIS providers have worked hard to meet children’s
needs and provide required services, given the unprecedented educational disruptions and other
challenges resulting from the pandemic. 4 OSERS wants to reiterate and emphasize that,
notwithstanding these challenges, infants and toddlers with disabilities and their families and
children with disabilities retain their rights to receive appropriate services under IDEA. This
includes ensuring that IEPs are in effect for children with disabilities at the start of the upcoming
school year, and all other rights of children with disabilities and their parents under IDEA Part B
are protected. Similarly, IDEA Part C requires IFSPs to be implemented and that all other rights
of parents and their infants and toddlers with disabilities must be protected.
With few exceptions, 5 IDEA does not provide waiver authority to the Department; thus, OSERS
is unable to grant waivers under IDEA Parts B and C to SEAs or LAs as a result of the pandemic
or to otherwise create safe harbors from potential or existing litigation by parents or others. SEAs
and LAs continue to have a reasonable degree of flexibility in how, but not whether, they monitor
their LEAs and EIS programs and providers, using multiple components of the State’s general
supervision system. The Department will monitor States’ implementation under Parts B and C of
the IDEA, which includes reviewing whether States used alternative methods of exercising their
general supervisory, accountability, and oversight responsibilities.
Looking forward, we emphasize the importance of SEAs and LAs focusing their general
supervisory responsibilities on providing technical assistance and support to LEAs and EIS
providers to—(1) mitigate and address the impact of service disruptions on the progress of
infants and toddlers with disabilities and their families and children with disabilities, with a
particular emphasis on children who have been most impacted by the pandemic; and (2) ensure
full implementation of IDEA during the 2021–2022 school year.

3

COVID-19 Resources for Schools, Students, and Families | U.S. Department of Education;
https://www.cdc.gov/coronavirus/2019-ncov/community/schools-childcare/k-12-guidance.html.

4

States have reported that these difficulties include the following: challenges with providing the equipment and
technology, including Wi-Fi access, needed for children to participate in virtual learning; having adequate
personnel to provide early intervention, special education, and related services due to COVID-related illness and
employees’ concerns for their safety and the safety of their families; and taking the necessary health and safety
precautions required for public facilities to reopen.

5

A notable exception is the authority to grant a waiver of the IDEA’s maintenance of State financial support
requirement under 34 C.F.R. § 300.163.

3

Thank you for your continued support and partnership in improving early intervention services
for infants and toddlers with disabilities and their families and education access and
opportunities for children with disabilities.
Sincerely,

/s/
Katherine Neas
Acting Assistant Secretary,
Office of Special Education and
Rehabilitative Services

/s/
David Cantrell, Ph.D.
Acting Director,
Office of Special Education Programs

4

